Citation Nr: 1828543	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  14-27 511	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a compensable rating for migraine headaches.

2.  Entitlement to a compensable rating for left ear hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1974 to December 1974 and June 2004 to November 2005; he also had additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In July 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ); a transcript of the proceeding is of record. 


FINDINGS OF FACT

1.  Although the Veteran regularly suffers from headaches, the evidence of record does not indicate that they are of a "prostrating" severity.

2.  During the pendency of his claim, the Veteran's left ear hearing loss has been manifested by Level "II" hearing.


CONCLUSIONS OF LAW

1.  The criteria to establish entitlement to a compensable rating for migraine headaches have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.20, 4.27, 4.124a, Diagnostic Code 8100 (2017).

2.  The criteria to establish entitlement to a compensable rating for left ear hearing loss have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks a compensable rating for his migraine headache disability.  Under Diagnostic Code 8100, a compensable evaluation of 10 percent is warranted for headaches with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017).  The Board observes that the rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  

The Board acknowledges that the Veteran suffers from regular episodes of headaches.  See Hearing Transcript, 15 (July 20, 2016).  However, the Veteran has not indicated that these headaches are prostrating in nature.  Compare Hearing Transcript, 14-16 (July 20, 2016), with VA Examination, 14 (Dec. 22, 2017).  Absent any evidence of prostrating headaches, the criteria to establish entitlement to a compensable rating have not been met; as the preponderance of the evidence is against the claim, it must be denied.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2017); Alemay v. Brown, 9 Vet. App. 518 (1996). 

The Veteran also seeks a compensable rating for his left ear hearing loss.  Disability ratings for hearing loss are assigned pursuant to the rating schedule set forth in 38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  See 38 C.F.R. § 4.85.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).

Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, 4000 Hertz).  See 38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  See id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85 and the intersection of the scores provides the percentage of disability.  Id.  In this case, the Veteran has only been service-connected for his left ear hearing loss.  Thus, the right ear will be assigned a Roman numeral designation for hearing impairment of "I."  See 38 C.F.R. § 4.85(f).  

Exceptional patterns of hearing impairment, which cannot always be accurately assessed under the standards of 38 C.F.R. § 4.85, may be evaluated under the provisions of 38 C.F.R. § 4.86.  These provisions apply when either the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86(b).  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  See id.  Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.86(c).

During the pendency of his claim, the Veteran received a VA audiology examination in December 2015.  Although the Veteran's treatment records are associated with the claims file, these records do not indicate more severe disability than this VA examination of record.  The Board also observes that the Veteran has not contested the validity of the puretone audiometric findings provided by his most recent VA examination and has not raised that more appropriate records exist for rating purposes.  See Hearing Transcript, 1-19 (July 20, 2016).  In the absence of remarkable evidence to the contrary, the Board will focus its analysis on the findings from the most recent VA examination. 

Considered in a light most favorable to the Veteran, the December 2015 testing showed the following audiometric findings, with puretone thresholds in decibels as follows:


HERTZ 
CNC

500
1000
2000
3000
4000
%
RIGHT
10
15
15
15
20
96
LEFT
20
15
25
20
30
88









These findings do not constitute exceptional patterns of hearing impairment.  See 38 C.F.R. § 4.86.  Charting the December 2015 audiology results against Table VI indicates a numeric designation of "II" in the left ear.  The right ear has a numeric designation of "I" because it has not been service-connected.  See 38 C.F.R. § 4.85(f).  Charting these findings against Table VII, results in a noncompensable rating.  See 38 C.F.R. § 4.85.  Based on these audiometric findings, the Board finds that the Veteran has not met the schedular criteria to warrant a compensable rating for left ear hearing loss; as the preponderance of the evidence is against the claim, it must be denied.  See 38 C.F.R. § 4.85, Diagnostic Code 6100; Fenderson v. West, 12 Vet. App. at 126-127 (1999); Alemay v. Brown, 9 Vet. App. 518 (1996). 


ORDER

Compensable rating for migraine headaches is denied.

Compensable rating for left ear hearing loss is denied.




____________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


